      Case 5:21-cv-00039 Document 1-5 Filed on 04/09/21 in TXSD Page 1 of 5                               Filed
                                                                                           1/25/2021 3:53 PM
                                                                                             Esther Degollado
                                                                                                 District Clerk
                                                                                                 Webb District
                                                                                                   Diana Vela
                                       2021CVA000142D1
                             CAUSE NO._______________                                     2021CVA000142D1


IRIS A. GONZALEZ, INDIVIDUALLY                     §     IN THE DISTRICT COURT
AND As Next Friend of MATEO BRUNO                  §
                                                   §
VS.                                                §
                                                   §     _______ JUDICIAL DISTRICT
SAM TRANSFER, LLC,                                 §
NGUYEN CONG CHI AND                                §
HECTOR RIVAS                                       §     WEBB COUNTY, TEXAS

                        PLAINTIFFS’ ORIGINAL PETITION

       Come Now, Plaintiffs, Iris A. Gonzalez, Individually and ANF Mateo Bruno,
complaining of Sam Transfer, LLC, Nguyen Cong Chi and Hector Rivas and would
respectfully show the Court as follows:
                                             I.
                                 DISCOVERY TRACK
       1.1 Plaintiffs plead that this case should be assigned to Discovery Track 3 pursuant
to Rule 190.4 of the Texas Rules of Civil Procedure, and will seek and agreed or other Court
order to this effect.
                                             II.
                                          PARTIES
       2.1 Plaintiff, Iris A. Gonzalez, is an individual citizen and resident of Laredo, Webb
County, Texas now and at the time of the occurrence giving rise to this lawsuit. She is
bringing individual claims for damages suffered by her son, Mateo Bruno, herein described.
       2.2   Plaintiff, Mateo Bruno, is a minor child, son to Plaintiff, Iris A. Gonzalez and
an individual and resident of Laredo, Webb County, Texas now and at the time of the
occurrence giving rise to this lawsuit. He is bringing individual claims for damages through
his mother as his next friend pursuant to the Texas Rules of Civil Procedure.
       2.3 Defendant, Sam Transfer, LLC, is a limited liability company with its physical
address 747 Bethesda School Rd., Lawrenceville, Georgia 30044. As an interstate motor
carrier with US DOT No. 2789645, its designated process agent for service is Ramon
Sandoval, 1519 West Houston St., San Antonio, TX 78207, where service of citation in this
case is permissible.




                                                                          EXHIBIT B-3
     Case 5:21-cv-00039 Document 1-5 Filed on 04/09/21 in TXSD Page 2 of 5




       2.4   Defendant, Nguyen Cong Chi, is an individual and, per crash report, may be
served at 4167 Browning Chase Dr., Tucker, Georgia 30084. As Defendant, Nguyen Cong
Chi, is a nonresident of the State of Texas and was involved in a collision while operating
a motor vehicle in the State of Texas, service of process is permissible under the Texas Long-
Arm Statute. Defendant, Nguyen Cong Chi, may be served through The Chairman of the
Texas Transportation Commission, J. Bruce Bugg, Jr., 125 E. 11th Street, Austin, Texas
78701-2483. The Chairman of the Texas Transportation Commission shall mail to the
nonresident a copy of the process and notice that the process has served on the Chairman by
registered mail, or by certified mail, return receipt requested, with postage prepaid, to
Nguyen Cong Chi, 4167 Browning Chase Dr., Tucker, Georgia 30084.
       2.5 Defendant, Hector Rivas, is an individual citizen and resident of Laredo, Webb
County, Texas now and at the time of the occurrence giving rise to this lawsuit. He may be
served with process at 10303 Dancer Dr., Laredo, Texas 78045.
                                              III.
                              JURISDICTION AND VENUE
       3.1 This court has jurisdiction of this case because the cause of action, negligence,
and the amount in controversy are all within the jurisdictional limits of this Court. Plaintiffs,
Iris A. Gonzalez and Mateo Bruno were, at the time of the occurrence giving rise to this
lawsuit, and are now individual citizens and residents of Laredo, Webb County, Texas.
Defendant, Hector Rivas, also was an individual citizen and a resident of Laredo, Webb
County, Texas, at the time of the occurrence giving rise to this lawsuit and now. Complete
diversity does not exist between the named Plaintiffs and named Defendants to defeat any
attempt to remove this case to Federal Court based on diversity of citizenship.
       3.2   Venue in this case is proper in Webb County, Texas, under the general venue
rule of Section 15.002(a)(2) of the Texas Civil Practice & Remedies Code, because it is the
county in which Defendant, Hector Rivas, resided at the time the case of action occurred.
This Defendant is a natural person. Also, under the Multiple Defendants Rule of Section
15.006 of the Texas Civil Practice & Remedies Code, this court has venue of all Defendants
because all claims and actions arise out of the same transaction, occurrence or series of
transactions or occurrences. See the allegations below.




                                                                              EXHIBIT B-3
     Case 5:21-cv-00039 Document 1-5 Filed on 04/09/21 in TXSD Page 3 of 5




                                               IV.
                          GENERAL ALLEGATIONS OF FACTS
       4.1      On September 8, 2020, at approximately 6:00 a.m., Defendant, Hector Rivas,
was driving a 2001 Green Ford F350 pickup truck with a trailer carrying a van westbound
on Interstate 10 in Texas.
       4.2 Passengers in the Rivas vehicle included Jeanette Lopez and the minor Plaintiff,
Mateo Bruno.
       4.3      At this time, Plaintiff, Mateo Bruno, was a minor, under the age of 18 years.
       4.4 Some unknown malfunction or defect occurred between the truck and trailer, the
specifics of which are not yet completely known to Plaintiffs, occurred causing Defendant,
Hector Rivas, to react same.
       4.5      Defendant Rivas was unable to move from the roadway due to the guardrail
barrier in the construction zone.
       4.6      Behind Defendant Rivas westbound on Interstate 10 was Defendant, Nguyen
Cong Chi, driving Defendant’s, Sam Transfer, LLC 18-wheeler commercial motor vehicle.
Plaintiffs claim that Defendant Nguyen Cong Chi was in the scope of his employment with
Defendant, Sam Transfer, LLC, at this time and all relevant times for the crash involved in
this lawsuit.
       4.7      Defendant, Nguyen Cong Chi, failed to stop and rear-ended the Defendant’s,
Hector Rivas, trailer.
       4.8      Plaintiff, Mateo Bruno, was injured of this crash.
                                               V.
                               Negligence of Nguyen Cong Chi
       5.1      Plaintiffs, Iris A. Gonzalez, Individually and ANF Mateo Bruno, allege that
Defendant, Nguyen Cong Chi, was negligent and such negligence was a proximate cause of
the crash and Plaintiff’s damages:
       a.        Failure to keep a proper lookout;
       b.        Failure to timely apply brakes;
       c.        Excessive speed under the circumstances; and
       d.        Following too close.
       Plaintiffs reserve the right to amend these allegations under the Texas Rules of Civil
Procedure.




                                                                            EXHIBIT B-3
     Case 5:21-cv-00039 Document 1-5 Filed on 04/09/21 in TXSD Page 4 of 5




                                            VI.
                           Negligence of Sam Transfer, LLC
       6.1   Plaintiffs, Iris A. Gonzalez, Individually and ANF Mateo Bruno, allege that
Defendant, Sam Transfer, LLC, was negligent and such negligence was a proximate cause
of the crash and Plaintiffs’ damages:
       a.     Negligence entrustment of the 18-wheeler to Nguyen Cong Chi; and
       b.     Insufficient inspections, maintenance and repair of the 18-wheeler vehicle.
Plaintiffs reserve the right to amend these allegations under the Texas Rules of Civil
Procedure.
                                            VII.
                               Negligence of Hector Rivas
       7.1   Plaintiffs, Iris A. Gonzalez, Individually and ANF Mateo Bruno, allege that
Defendant, Hector Rivas, was negligent and such negligence was a proximate cause of the
crash and Plaintiffs’ damages. Plaintiffs reserve the right to amend these allegations under
the Texas Rules of Civil Procedure.
                                           VIII.
                                         Damages
       8.1 Plaintiff, Iris A. Gonzalez, individually, seeks damages for any medical expenses
and loss of earning capacity suffered by her son, Mateo Bruno, as a result of the crash until
Plaintiff, Mateo Bruno, reaches his 18th birthday or otherwise his majority in an amount in
excess of the minimum limits for this court, between $100,00.00 and $250,000.00.
       8.2 Plaintiff, Iris A. Gonzalez, As Next Friend of Mateo Bruno, seeks damages for
physical pain and mental anguish, physical impairment, medical expenses and loss of earning
capacity in an amount in excess of the minimum for this court between $250,000.00 and
$1,000,000.00.




                                                                          EXHIBIT B-3
     Case 5:21-cv-00039 Document 1-5 Filed on 04/09/21 in TXSD Page 5 of 5




       WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that Defendants be cited
to appear and answer herein, that this cause be set down for trial before a jury, and that
Plaintiffs recover judgement of and from Defendants for their damages, in such amounts as
the evidence shows and the jury determines to be proper, together with pre-judgement
interest and post-judgement interest, costs of suit, and for such other and further relief to
which Plaintiffs may show themselves to be entitled, whether at law or in equity.
                                          Respectfully submitted,

                                          LAW OFFICE OF JOSE LUIS CASTILLO, P.C.
                                          1810 San Bernardo Ave., Laredo, Texas 78040
                                          Mailing: P. O. Box 155, Laredo, Texas 78042
                                          Ph.: (956)508-8000
                                          Fax: 956-568-3904


                                          BY:   /s/ Jose Luis Castillo
                                                  JOSE LUIS CASTILLO
                                                  SBN # 00798098
                                                  e-mail: jose.castillo@castillo-law.net
                                                  Attorney for Plaintiffs


                  PLAINTIFFS HEREBY DEMAND TRIAL BY JURY




                                                                          EXHIBIT B-3
